Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-3, 5, 7-12, 16, and 35-42 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of CHINA 201710487717.7  filed June 23, 2017.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/24/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 recites, “according to a capability of the eMBB UE and/or a size of a transmission block to be sent”, in lines 5-6. For clarity, it is suggested to replace the operator "/" with words.

Appropriate correction is required.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 12 recites, “… discarding some or all of the uplink data, in lines 1-2. 
It is unclear as to what is meant by the term “discarding some”.

Claim 14 recites, “… beginning to discard some or all of the uplink data, in lines 1-2. 
It is unclear as to what is meant by the term “discard some”.

	      For purposes of examination, the examiner interprets the limitation as best understood.


Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sony et al. (Considerations on using indicator in dynamic DL resource sharing between URLLC & eMBB, 3GPP, R1-1703122).

As per claim 1, Sony disclose  An indication method, applied to a base station (see section 2.2, gNB), comprising: 
sending a preemption indication message to enhanced mobile broadband user equipment (eMBB UE) (see section 2.2, a gNB sending a preemption indication to a eMBB UE), wherein the preemption indication message is used to indicate, to the eMBB UE, a previous scheduled transmission resource preempted by other services (see Fig.2, Fig.3, section 2.2, a pre- and post-indication of URLLC transmissions, specifically for the post-indicator, the UE only needs to read this indicator once at the end of the eMBB transmission, at a known location, only a single post indicator is required regardless of the number of URLLC pre-emptions that has occurred in the eMBB transmission).  

As per claim 8, claim 8 is rejected the same way as claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 2, 9 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Sony et al. (Considerations on using indicator in dynamic DL resource sharing between URLLC & eMBB, 3GPP, R1-1703122), and further in view of Institute et al. (Institute for Information Industry (III), On eMBB and URLLC multiplexing in uplink, - 3GPP R1-1702295).

As per claim 2, Sony disclose the indication method according to claim 1.

Sony however does not explicitly disclose wherein the sending the preemption indication message to the eMBB UE comprises: 
sending the preemption indication message to the eMBB UE after the eMBB UE receives an uplink grant and before the eMBB UE sends uplink data; or,
sending the preemption indication message to the eMBB UE during a period in which the eMBB UE is sending uplink data; or, 
sending the preemption indication message to the eMBB UE after downlink data is sent to the eMBB UE and before the eMBB UE sends ACK/NACK information corresponding to the downlink data.  

Institute however disclose a method wherein the sending the preemption indication message to the eMBB UE comprises: sending the preemption indication message to the eMBB UE after the eMBB UE receives an uplink grant and before the eMBB UE sends uplink data; or, sending the preemption indication message to the eMBB UE during a period in which the eMBB UE is sending uplink data; or, sending the preemption indication message to the eMBB UE after downlink data is sent to the eMBB UE and before the eMBB UE sends ACK/NACK information corresponding to the downlink data (see section 2, sending the preemption indication before and during the eMBB UL data transmission).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of a method wherein the sending the preemption indication message to the eMBB UE comprises: sending the preemption indication message to the eMBB UE after the eMBB UE receives an uplink grant and before the eMBB UE sends uplink data, as taught by 

As per claim 39, claim 39 is rejected the same way as claim 2

As per claim 40, claim 40 is rejected the same way as claim 2

Claims 3, 5, 7, 9-12, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Sony et al. (Considerations on using indicator in dynamic DL resource sharing between URLLC & eMBB, 3GPP, R1-1703122), and further in view of Institute (Institute for Information Industry (III), On eMBB and URLLC multiplexing in uplink, - 3GPP R1-1702295), and further in view of SonyeMBB (SONY: "Further considerations on using pre-emption indicator for DL URLLC/eMBB multiplexing", 3GPP DRAFT; R1-1708251).

As per claim 3, the combination of Sony and Institute disclose the indication method according to claim 2.

The combination of Sony and Institute however does not explicitly disclose wherein the sending the preemption indication message to the eMBB UE after the eMBB UE receives the uplink grant and before the eMBB UE sends the uplink data comprises: sending the preemption indication message via a control channel in X symbols before an n-th slot, after the eMBB UE receives the uplink grant and before the eMBB UE sends the uplink data; wherein the X= t1+TA, the t1 is a time taken by UE to decode a preemption indication downlink control information (DCI) that is related to a capability of the eMBB UE, the TA is a timing advance value for the eMBB UE, the n-th slot is a slot in which the eMBB UE sends the uplink data, and the n is a positive integer.  

SonyeMBB however disclose wherein the sending the preemption indication message to the eMBB UE after the eMBB UE receives the uplink grant and before the eMBB UE sends the uplink data comprises: sending the preemption indication message via a control channel in X symbols before an n-th slot, after the eMBB UE receives the uplink grant and before the eMBB UE sends the uplink data; wherein the X= t1+TA, the t1 is a time taken by UE to decode a preemption indication downlink control information (DCI) that is related to a capability of the eMBB UE, the TA is a timing advance value for the eMBB UE, the n-th slot is a slot in which the eMBB UE sends the uplink data, and the n is a positive integer (see page 6, lines 13-17 and section 2, sending the preemption indication after the MBB data and before the HARO feedback time based on the UE capability).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the sending the preemption indication message to the eMBB UE after the eMBB UE receives the uplink grant and before the eMBB UE sends the uplink data comprises: sending the preemption indication message via a control channel in X symbols before an n-th slot, after the eMBB UE receives the uplink grant and before the eMBB UE sends the uplink data; wherein the X= t1+TA, the t1 is a time taken by UE to decode a preemption indication downlink control information (DCI) that is related to a capability of the eMBB UE, the TA is a timing advance value for the eMBB UE, the n-th slot is a slot in which the eMBB UE sends the uplink data, and the n is a positive integer, as taught by SonyMBB, in the system of Sony and Institute, so as to provide shared resource scheme for eMBB and URLLC UEs, wherein some protection mechanisms toward URLLC users to assure low latency as well as high reliable transmission of URLLC UL traffic are provided, see SonyMBB, Section 1.

As per claim 5, the combination of Sony and Institute disclose the indication method according to claim 2.

The combination of Sony and Institute however does not explicitly disclose wherein the sending the preemption indication message to the eMBB UE during the period in which the eMBB UE is sending the 
SonyeMBB however disclose wherein the sending the preemption indication message to the eMBB UE during the period in which the eMBB UE is sending the uplink data comprises: sending the preemption indication message via a control channel in X symbols before a transmission time instant of an ultra-reliable and low latency communications (URLLC) service in an n-th slot, during the period in which the eMBB UE is sending the uplink data; wherein the X= t1+TA, the t1 is a time taken by UE to decode a preemption indication downlink control information (DCI) that is related to a capability of the eMBB UE, the TA is a timing advance value for the eMBB UE, the n-th slot is a slot in which the eMBB UE sends the uplink data, and the n is a positive integer (see page 6, lines 13-17 and section 2, sending the preemption indication after the MBB data and before the HARO feedback time based on the UE capability).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the sending the preemption indication message to the eMBB UE during the period in which the eMBB UE is sending the uplink data comprises: sending the preemption indication message via a control channel in X symbols before a transmission time instant of an ultra-reliable and low latency communications (URLLC) service in an n-th slot, during the period in which the eMBB UE is sending the uplink data; wherein the X= t1+TA, the t1 is a time taken by UE to decode a preemption indication downlink control information (DCI) that is related to a capability of the eMBB UE, the TA is a timing advance value for the eMBB UE, the n-th slot is a slot in which the eMBB UE sends the uplink data, and the n is a positive integer, as taught by SonyMBB, in the system of Sony and Institute, so as enable the pre-emption indicator for pre-empted DL resources by another DL transmission is transmitted at the end of the pre-empted DL transmission and within that transmission's TTI, see SonyMBB, Section 1.

As per claim 7, the combination of Sony and Institute disclose the indication method according to claim 2.

The combination of Sony and Institute however does not explicitly disclose wherein the sending the preemption indication message to the eMBB UE after the downlink data is sent to the eMBB UE and before the eMBB UE sends the ACK/NACK information corresponding to the downlink data comprises: sending the preemption indication message to the eMBB UE in a W-th slot or a Y-th symbol before transmission of the ACK/NACK information corresponding to the downlink data for the eMBB UE according to a capability of the eMBB UE and/or a size of a transmission block to be sent; wherein values of the W and the Y are configured according to processing capability of the eMBB UE.  
SonyMBB however disclose wherein the sending the preemption indication message to the eMBB UE after the downlink data is sent to the eMBB UE and before the eMBB UE sends the ACK/NACK information corresponding to the downlink data comprises: sending the preemption indication message to the eMBB UE in a W-th slot or a Y-th symbol before transmission of the ACK/NACK information corresponding to the downlink data for the eMBB UE according to a capability of the eMBB UE and/or a size of a transmission block to be sent; wherein values of the W and the Y are configured according to processing capability of the eMBB UE (see section 2, Fig.4, Fig.5, a subsequent retransmission is sent to the UE after the eMBB transmission and before the HARQ ACK feedback, as shown in Figure 5,  The gNB may not be able to schedule a retransmission immediately after the eMBB transmission, i.e. referring to Figure 5, the gNB may have already committed PDSCH and / or PDCCH resources for Slot n+1 and hence he unable to schedule the UE until Slot n+2. The eMBB UE monitors every single slot for PDCCH but rather may be configured to monitor PDCCH periodically especially if it is being configured with DRX. For example the UE may be in DRX between Slot n+I till Slot n+4 and only monitor for PDCCH in Slot n+5 and hence may not monitor for PDCCH for a subsequent retransmission).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the sending the preemption indication 
As per claim 9, claim 9 is rejected the same way as claim 2.

As per claim 10, the combination of Sony and Institute disclose the indication method according to claim 9.

The combination of Sony and Institute however does not explicitly disclose wherein the detecting the preemption indication message sent by the base station after the eMBB UE receives the uplink grant and before the eMBB UE sends the uplink data comprises: detecting, in a plurality of symbols before an n-th slot, the preemption indication message directed to the n-th slot, after the eMBB UE receives the uplink grant and before the eMBB UE sends the uplink data; wherein the n-th slot is a slot in which the eMBB UE sends the uplink data, and the n is a positive integer.  
SonyMBB however disclose wherein the detecting the preemption indication message sent by the base station after the eMBB UE receives the uplink grant and before the eMBB UE sends the uplink data comprises: detecting, in a plurality of symbols before an n-th slot, the preemption indication message directed to the n-th slot, after the eMBB UE receives the uplink grant and before the eMBB UE sends the uplink data; wherein the n-th slot is a slot in which the eMBB UE sends the uplink data, and the n is a positive integer (see section 2, the pre-emption indicator should also indicate whether the UE should 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the detecting the preemption indication message sent by the base station after the eMBB UE receives the uplink grant and before the eMBB UE sends the uplink data comprises: detecting, in a plurality of symbols before an n-th slot, the preemption indication message directed to the n-th slot, after the eMBB UE receives the uplink grant and before the eMBB UE sends the uplink data; wherein the n-th slot is a slot in which the eMBB UE sends the uplink data, and the n is a positive integer, as taught by SonyMBB, in the system of Sony and Institute, so as enable the pre-emption indicator for pre-empted DL resources by another DL transmission is transmitted at the end of the pre-empted DL transmission and within that transmission's TTI, see SonyMBB, Section 1.
As per claim 11, the combination of Sony, Institute and SonyMBB disclose the indication method according to claim 10.

SonyeMBB further disclose wherein the plurality of symbols comprises Z to X symbols; the X= t1+TA, the t1 is a time taken by UE to decode a preemption indication downlink control information (DCI) that is related to a capability of the eMBB UE, the TA is a timing advance value for the eMBB UE; and a value of the Z is pre-configured or configured by a network side (see page 6, lines 13-17 and section 2, sending the preemption indication after the MBB data and before the HARO feedback time based on the UE capability, and the pre-emption indicator is agreed to increase the likelihood of successful demodulation and decoding of the TB and hence it needs to be transmitted in time to be taken into account in the first decoding and before the HARQ feedback i.e., location D in Figure l where the pre-emption indicator is in tl1e DCI scheduling the retransmission would already be too late since the demodulation/decoding already failed).  

As per claim 12, the combination of Sony, Institute and SonyMBB disclose the indication method according to claim 10.

SonyeMBB further disclose sending the uplink data in the n-th slot in case that the preemption indication message directed to the n-th slot is not received in X symbols before the n-th slot; discarding some or all of the uplink data in the n-th slot in case that the preemption indication message directed to the n-th slot is received in the X symbols before the n-th slot (see section 2, The pre-emption indicator is agreed to increase the likelihood of successful demodulation and decoding of the TB and hence it needs to be transmitted in time to be taken into account in the first decoding and before tl1e HARQ feedback i.e., location D in Figure l where the pre-emption indicator is in tl1e DCI scheduling the
retransmission would already be too late since the demodulation/decoding already failed, see also Fig.4, Fig.5, page 5-6,  the pre-emption indicator also indicate a delay in transmitting the HARQ feedback, and the  UE  needs  to redo  the decoding  process  again / discarding all the uplink data).  

As per claim 41, claim 41 is rejected the same way as claim 10.

Claims 14, 16 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Sony et al. (Considerations on using indicator in dynamic DL resource sharing between URLLC & eMBB, 3GPP, R1-1703122), and further in view of Institute (Institute for Information Industry (III), On eMBB and URLLC multiplexing in uplink, - 3GPP R1-1702295), and further in view of Kowalski et al (US Pub. No.:2018/0027576).

As per claim 14, the combination of Sony and Institute disclose the indication method according to claim 9.

The combination of Sony and Institute however does not explicitly disclose in case of detecting the preemption indication message sent by the base station during a period in which the eMBB UE is sending uplink data, the method further comprises: beginning to discard some or all of the uplink data currently 

Kowalski however disclose in case of detecting the preemption indication message sent by the base station during a period in which the eMBB UE is sending uplink data, the method further comprises: beginning to discard some or all of the uplink data currently being transmitted from a time instant of an X-th symbol after a time instant at which the preemption indication message is received; wherein the X= t1+TA, the t1 is a time taken by UE to decode a preemption indication downlink control information that is related to a capability of the eMBB UE, and the TA is a timing advance value for the eMBB UE (see para. 0037, 0039, 0068, 0072, the UE 102 monitors the pre-emption indication (e.g., the specific bit sequence or specific RSs) with an interval of a slot or shorter, the specific bit sequence or specific RSs would constitute a flag to indicate to the eMBB-receiving UE 102 that it can ignore the URLLC transmission if the UE 102 is not configured to receive the URLLC transmission (or conversely that the eMBB-receiving UE 102 should attempt to demodulate and decode the URLLC transmission if the UE 102 is configured to receive URLLC services).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of in case of detecting the preemption indication message sent by the base station during a period in which the eMBB UE is sending uplink data, the method further comprises: beginning to discard some or all of the uplink data currently being transmitted from a time instant of an X-th symbol after a time instant at which the preemption indication message is received; wherein the X= t1+TA, the t1 is a time taken by UE to decode a preemption indication downlink control information that is related to a capability of the eMBB UE, and the TA is a timing advance value for the eMBB UE, as taught by Kowalski, in the system of Sony and Institute, so as improve communication flexibility and efficiency in a network, see Kowalski, paragraphs 3-5.

As per claim 16, the combination of Sony and Institute disclose the indication method according to claim 9.

The combination of Sony and Institute however does not explicitly disclose wherein, in case of detecting the preemption indication message sent by the base station after downlink data sent by the base station is received and before the eMBB UE sends ACK or NACK information corresponding to the downlink data, the method further

Kowalski however disclose wherein, in case of detecting the preemption indication message sent by the base station after downlink data sent by the base station is received and before the eMBB UE sends ACK or NACK information corresponding to the downlink data, the method further comprising comprises: in case that the preemption indication message sent by the base station is received, decoding the downlink data according to the preemption indication message, and feeding back the ACK or NACK information corresponding to the downlink data or in case that the preemption indication message sent by the base station is not received, decoding the downlink data according to scheduling information received in an n-th slot, and feeding back the ACK or NACK information corresponding to the downlink data; wherein the n-th slot is a slot in which the eMBB UE sends uplink data, and the n is a positive integer (see para. 0039, 0068, 0072, the eMBB-receiving UE would first attempt to decode assuming URLLC is present in prioritized time/frequency resources. If the decode is successful, the UE may send the transport block to higher layers, otherwise the UE may attempt to decode assuming URLLC bits are eMBB bits. If this 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein, in case of detecting the preemption indication message sent by the base station after downlink data sent by the base station is received and before the eMBB UE sends ACK or NACK information corresponding to the downlink data, the method further comprising comprises: in case that the preemption indication message sent by the base station is received, decoding the downlink data according to the preemption indication message, and feeding back the ACK or NACK information corresponding to the downlink data or in case that the preemption indication message sent by the base station is not received, decoding the downlink data according to scheduling information received in an n-th slot, and feeding back the ACK or NACK information corresponding to the downlink data; wherein the n-th slot is a slot in which the eMBB UE sends uplink data, and the n is a positive integer, as taught by Kowalski, in the system of Sony and Institute, so as improve communication flexibility and efficiency in a network, see Kowalski, paragraphs 3-5.
As per claim 42, claim 42 is rejected the same way as claim 14.

Claims 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Sony et al. (Considerations on using indicator in dynamic DL resource sharing between URLLC & eMBB, 3GPP, R1-1703122), and further in view of Kowalski et al (US Pub. No.:2018/0027576).

As per claim 35, Sony disclose the indication method according to claim 1.

Sony however does not explicitly disclose  A base station, comprising a processor, a storage and a computer program stored in the storage, wherein the computer program is configured to be executed by the processor to implement steps of the indication method.  

Kowalski however disclose A base station (see Fig.7, eNB 760), comprising a processor (see Fig.7, Processor 703), a storage (see Fig.7, Memory 705) and a computer program stored in the storage, wherein the computer program is configured to be executed by the processor to implement steps of an indication method (see Fig.7, para. 0139, Instructions 707b and/or data 709b loaded into the processor 703 also include instructions 707a and/or data 709a from memory 705 that were loaded for execution or processing by the processor 703. The instructions 707b are executed by the processor 703 to implement one or more of method 300 and 500 described).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of A base station, comprising a processor, a storage and a computer program stored in the storage, wherein the computer program is configured to be executed by the processor to implement steps of the indication method, as taught by Kowalski, in the system of Sony, so as improve communication flexibility and efficiency in a network, see Kowalski, paragraphs 3-5.
As per claim 36, Sony disclose the indication method according to claim 1.

Sony however does not explicitly disclose  A computer readable storage medium storing therein a computer program, wherein the computer program is configured to be executed by a processor to implement steps of the indication method according claim 1.  

Kowalski however disclose A computer readable storage medium storing therein a computer program, wherein the computer program is configured to be executed by a processor (see Fig.7, Processor 703) to implement steps of an indication method according (see Fig.7,  para. 0139, Instructions 707b and/or data 709b loaded into the processor 703 also include instructions 707a and/or data 709a from memory 705 that were loaded for execution or processing by the processor 703, see also Fig.1, Fig.9, para. 0143-0148, A program running on the eNB 160 or the UE 102 according to the described systems and methods is a program (a program for causing a computer to operate) that controls a CPU, to realize the function according to the described systems and methods).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of A computer readable storage medium storing therein a computer program, wherein the computer program is configured to be executed by a processor to implement steps of an indication method according, as taught by Kowalski, in the system of Sony, so as improve communication flexibility and efficiency in a network, see Kowalski, paragraphs 3-5.
As per claim 37, Sony disclose the indication method according to claim 8.

Sony however does not explicitly disclose  Enhanced mobile broadband user equipment (eMBB UE), comprising a processor, a storage and a computer program stored in the storage, wherein the computer program is configured to be executed by the processor to implement steps of the indication method according to claim 8.  

Kowalski however disclose Enhanced mobile broadband user equipment (eMBB UE) (see Fig.8, UE 602, an Enhanced mobile broadband user equipment (eMBB UE), see para. 0032-0034, UEs employing algorithms and procedures to enable the flexible coexistence of URLLC, eMBB, see also para. 0037-0038, the eMBB UE, UE 602), comprising a processor (see Fig.6, Processor 603), a storage (see Fig.6, Memory 605) and a computer program stored in the storage, wherein the computer program is configured to be executed by the processor to implement steps of an indication (see para. 0136, Instructions 607b and data 609b reside in the processor 603. Instructions 607b and/or data 609b loaded into the processor 603, includes instructions 607a and/or data 609a from memory 605 that were loaded for execution or processing by the processor 603. The instructions 607b are executed by the processor 603 to implement one or more of method 200 and 400 described).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of Enhanced mobile broadband user equipment (eMBB UE), comprising a processor, a storage and a computer program stored in the storage, wherein 
As per claim 38, Sony disclose the indication method according to claim 8.

Sony however does not explicitly  A computer readable storage medium storing therein a computer program, wherein the computer program is configured to be executed by a processor to implement steps of the indication method according to claim 8.  

Kowalski however disclose A computer readable storage medium storing therein a computer program, wherein the computer program is configured to be executed by a processor (see Fig.6, Processor 603) to implement steps of the indication (Instructions 707b and data 709b reside in the processor 703. Instructions 707b and/or data 709b loaded into the processor 703, includes instructions 707a and/or data 709a from memory 705 that were loaded for execution or processing by the processor 703. The instructions 707b is executed by the processor 703 to implement one or more of method 300 and 500 described).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of A computer readable storage medium storing therein a computer program, wherein the computer program is configured to be executed by a processor to implement steps of the indication, as taught by Kowalski, in the system of Sony, so as improve communication flexibility and efficiency in a network, see Kowalski, paragraphs 3-5.


XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Second Rejection:
Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qualcomm et al. (DL indication channel design principle for URLLC/eMBB dynamic multiplexing, 3GPP, R1-1708637).

As per claim 1, Qualcomm disclose  An indication method, applied to a base station, comprising: 
sending a preemption indication message to enhanced mobile broadband user equipment (eMBB UE), wherein the preemption indication message is used to indicate, to the eMBB UE, a previous scheduled transmission resource preempted by other services (see sections 3.2, 3.3 and Figure 2, a base station sending a preemption indication to a eMBB UE of a pre- and post-indication of URLLC transmissions, an indicator is transmitted along with URLLC or eMBB data within a mini-slot, both URLLC or eMBB UEs have to store all data within the mini-slot while decoding the current indicator).  

As per claim 8, claim 8 is rejected the same way as claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469